DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of the invention of claims 3-10 in the reply filed on 05-13-2020 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 1-2 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 05-13-2020.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 4, 7, and 9-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 3 has been amended to recite the limitation “organic roots” in line 15.  This does not appear to be a term of the art, and applicant has provided no description of what it is in their specification, only that it is derived from the nano-diamond powder suspension.  It may be a translation issue from the original Chinese documents, but a person skilled in the art would have 
For example, Neogi I teaches that the slurry is made with nanodiamond in an organic solvent [0037] so it would be at least obvious (if not inherent) to a person of ordinary skill in the art at the time of invention for there to be some organic contamination present because as is well known to the art, perfectly cleaning surfaces is very difficult, and this would be mitigated by any plasma processing capable of depositing diamond, including the one claimed.  
Claims 4, 7, 9-10 depend upon claim 3 and thus incorporates its indefiniteness. 
Correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3-4, 7, and 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Neogi I (US 20160029748) in view of Neogi II (US 20060182883) in view of Schneider (US 3766809) in view of Linares (US 20030131787) in view of Liggins (WO2013178535).
Neogi I teaches a method for applying diamond coatings onto decorative objects(ornaments) [0002], such as gemstones [0005].  The process comprises performing an ultrasonic vibration (sonication) pretreatment on the gemstone ornament that has been placed in a nano-diamond powder mixture [0037-0040], so it is reasonably a grinding treatment as the gemstones are being grinded upon with the nano-diamond powder. It teaches that the mixture will be a suspension of the nano-diamond in the solvent [0054].  The gemstone ornament is removed from the suspension and washed to a degree that would be considered clean of unwanted/excess material [0041].  Neogi I teaches that in order to place such gemstone ornaments into diamond film deposition furnace, it needs to be loaded on a fixture that will hold it in place for the processing [0114,0118].  Neogi I teaches that the gemstone ornament is placed into a diamond film deposition furnace to deposit a diamond film onto it [0044].  
Neogi I does not teach: moissanite as a specific gem in need of treatment; pressing into fixture as means of loading, or a plasma treatment of the gem before depositing diamond.

Thus, it would have been obvious to a person of ordinary skill in the art at the time of invention to further perform the process of Neogi I on a Moissanite gemstone because Neogi I teaches treating gemstones in need of such treatment and Neogi II specifically teaches Moissanite to be in need of such a treatment, so it would be desirable to do so, and doing so would produce no more than predictable results.
Thus, it would have been obvious to a person of ordinary skill in the art at the time of invention to set the moissanite gemstone into a fixture (recesses) as taught by Neogi II in order to perform the diamond deposition process because the gemstone is taught to need to be in such a fixture in order to hold it in place for the diamond deposition process.
Neogi II does not specifically teach setting the gem into the fixture using pressure.  
Schneider is directed towards setting gemstones into fixtures and it teaches pressing the gemstones into the fixture with a chosen amount of force (abstract) so as to properly affix it in the fixture (col 1, line 65 through col 2, line 10).
Thus, it would have been obvious to a person of ordinary skill in the art at the time of invention to specifically press the gem into the fixture of Neogi II because it is a conventional action used to insert a gem into a prepared fixture and doing so would produce no more than predictable results.
Neogi I teaches that the diamond deposition can occur by any known technique [0014], but it does not specifically teach one where a plasma is generated for some time before the methane is added to it to deposit the diamond film.

Thus, it would have been obvious to a person of ordinary skill in the art at the time of invention to use a diamond layer deposition process as taught by Linares in the process of Neogi I, and thus to perform a plasma treatment then add methane to the diamond film deposition furnace in order to deposit the diamond layer since it was a known effective method to deposit diamond layers and doing so would produce no more than predictable results.
Neogi I exemplifies 10-30 minutes for the ultrasonic grinding pretreatment, but teaches that the duration of the sonication is optimized via experimentation for various substrates in the equipment chosen which vary in their abilities to apply ultrasonic energy [0040].  
Thus, it would have been obvious to one of ordinary skill in the art at the time of invention to choose the instantly claimed ranges of “from 2 hours to 6 hours” through process optimization for the specific equipment and process performed (for example, as is notoriously well known, weaker sonication equipment will take longer to properly sonicate the same amount of material), since it has been held that when the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  See In re Boesch, 205 USPQ 215 (CCPA 1980).
As discussed above in the 112 2nd rejection, the “organic roots” limitation is unclear, and is interpreted to be fulfilled by the applied art.



Neogi I does not specifically teach making the fixture (platform) that the gems are supported by out of pure copper.  
Liggins is also directed towards depositing diamond films on substrates (abstract) and it further teaches that temperature control across the growth surface is important to ensure relatively uniform CVD diamond growth and this can be helped by making the substrate platform from a metal, and a particularly high thermal conductivity metal, such as oxygen free high conductivity copper (pure copper), is particularly good in order to ensure this temperature uniformity (bridging paragraph between pages 14 and 15).
Thus, it would have been obvious to a person of ordinary skill in the art at the time of invention to use pure copper as the material of the platform since it was a material known to be a particularly effective platform material for depositing diamond films which would improve uniformity of deposition, and doing so would produce no more than predictable results (claim 3).
Claim 4: Neogi I teaches nanodiamond powder with sizes that anticipate applicant’s claimed ranges [0037].  Neogi I does not teach what the concentration of the diamond powder is in the suspension, but it has a concentration and a practitioner is capable of finding the optimum or workable ranges for a concentration.  MPEP 2144.05 (II) states: "Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. '[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.'"
Claim 7: as discussed above, Neogi II teaches the fixture that holds the gemstones has a recess that the gemstones are inserted/set into to better hold the gemstone (moissanite) [0037]. 
As discussed above, Schneider teaches pressing the gemstones into the fixture with a chosen amount of force (abstract) so as to properly affix it in the fixture (col 1, line 65 through 
Thus, it would have been obvious to one of ordinary skill in the art at the time of invention to choose the instantly claimed ranges of “50KgF to 250KgF” as the pressure through process optimization, since it has been held that when the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  See In re Boesch, 205 USPQ 215 (CCPA 1980) (claim 7).
Claims 9-10: As discussed above, the Linares process that is being used is an arc jet microwave plasma reactor, where the substrate (in this case diamond) is, on its sample platform (holder) inserted into the diamond deposition furnace and heated to 900oC and a plasma arc is generated to perform plasma treatment during the process, this plasma treatment is exemplified as 5 minutes long to stabilize the plasma [0187-0188] (claim 9) and then methane is introduced into the reactor to deposit the diamond layer, specifically at methane concentrations (1%) and pressures (100torr) that anticipate applicant’s claimed ranges to deposit diamond [0187-0188].  Linares teaches that the duration of the growth step is a result effective variable which determines the thickness of the layer, since the diamond grows at a particular rate [0188].  Neogi I exemplifies producing a thickness of less than 100nm [0117].
So it would have been obvious to one of ordinary skill in the art at the time of invention to choose the instantly claimed deposition duration of “5min to 120min” through process optimization to produce a desirable thickness of diamond film, since it has been held that when the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  See In re Boesch, 205 USPQ 215 (CCPA 1980)(claim 10).
Response to Arguments
Applicant’s arguments with respect to Claims 3-4, 7, and 9-10  have been considered but are not convincing in view of the new grounds of rejection necessitated by amendment.
	Regarding the argument that Schneider’s jewel setting device would not be used to set the moissanite jewels into the fixture, the rejection is not based upon using the specific jewel setting device of Schneider, but rather using Schneider to teach that it would be obvious to use pressure to perform the required jewel setting action of Neogi, since that is well known to the art.
The new limitations have been considered above.
Conclusion
No current claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL G HORNING whose telephone number is (571)270-5357.  The examiner can normally be reached on Generally Monday - Friday 8:30-5pm PST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 5712721418.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOEL G HORNING/Primary Examiner, Art Unit 1712